The following memorandum was filed September 15, 1936:
Fairchild, J.
( on motion for rehearing). Upon the motion for rehearing, the plaintiff contends that to- enforce the decision of this court would deprive him of the right to make his own livelihood with his own hands and tools, and that even if a labor dispute, as defined by secs. 268.18 to 268.29, Stats. 1933, now secs. 103.51 to 103.63, Stats. 1935, exists, *401that sec. 103.56 and 103.62, Stats. 1935, are unconstitutional and invalid as violating both the Wisconsin and federal constitutions. These contentions were urged in the original brief of plaintiff, were fully considered by this court in the decision of this case, and held to be without merit: These claims were not more particularly treated in the opinion deciding this case, because, as disclosed in the opinion, the views of this court upon the constitutional questions raised were decided adversely to the contentions of plaintiff in the case of American Furn. Co. v. I. B. of T. C. & H. of A., etc., ante, p. 338, 268 N. W. 250.
By the Court. — Motion for rehearing denied with $25 costs.